Citation Nr: 0112822	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for impotence.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1962 to February 1965.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from January 
1998 and October 1998 rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2000, the veteran 
testified at a Travel Board hearing at the RO before the 
undersigned.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  The most recent supplemental statement of 
the case, dated in February 2000, indicates that the 
veteran's claims for service connection were denied on the 
basis that they were not well grounded.  The United States 
Court of Appeals for Veterans Claims (Court) has decided that 
any claim decided on the basis that the claim was not well 
grounded should be remanded for readjudication pursuant to 
the provisions of the VCAA.  Holliday v. Principi, No. 99-
1788 (U.S. Vet. App. Feb. 22, 2001).  The veteran's claims 
for service connection for impotence and obesity are 
therefore remanded as those claims were denied by the RO on 
the basis that the claims were not well grounded.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  VCAA (to be codified as amended at 38 U.S.C. 
§ 5103A).  The evidence of record shows that the veteran is 
receiving benefits from the Social Security Administration, 
but the medical records considered in determining eligibility 
for those benefits are not of record.  A remand is required 
for the RO to attempt to obtain that evidence.

The petitions to reopen claims for service connection for a 
psychiatric disorder, hypertension, and diabetes mellitus 
based on the submission of new and material evidence were 
denied by an October 1998 rating decision.  The rationale for 
the decision was explained in a February 1999 statement of 
the case.  In the rating decision and statement of the case, 
the RO evaluated the veteran's claims to reopen based on the 
submission of new and material evidence based upon the 
standard in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
wherein the Court announced a three pronged test for 
determining whether evidence presented to reopen a previously 
disallowed claim was new and material as defined in 38 C.F.R. 
§ 3.156(a).  As set forth in that test, evidence was new and 
material if it was (1) not merely cumulative of other 
evidence in the record, (2) probative of the issues at hand, 
and (3) reasonably likely to change the outcome of the case.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).
In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that the 
third prong of the Colvin test was inconsistent with the 
regulatory definition of new and material evidence found in 
38 C.F.R. § 3.156, which states that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
adjudicating the veteran's claims, the RO specifically found 
that the new evidence submitted by the veteran was not 
material because it was not reasonably likely to change the 
outcome of those claims.  The veteran was notified of that 
standard for the adjudication of his claims by the rating 
decision and statement of the case.  The provisions of the 
VCAA require that the veteran be notified of the evidence 
necessary to substantiate his claim.  The veteran has not 
been properly notified of the legal standard used to 
determine whether evidence is new and material.  
Consequently, there is a due process deficiency.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  The RO should specifically 
ensure that all pertinent private medical 
evidence has been obtained and associated 
with the veteran's claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  The 
supplemental statement of the case should 
specifically inform the veteran of the 
criteria for reopening a claim by 
submission of new and material evidence.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purposes of this REMAND are to comply with due process 
considerations and to obtain additional evidence.  If there 
is additional evidence which may be obtained or generated, 
the veteran has an obligation to obtain and submit that 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.  See, 38 C.F.R. § 3.655.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


